DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                            N.M., the Father,
                               Appellant,

                                    v.

 STATE OF FLORIDA, DEPARTMENT OF CHILDREN AND FAMILIES,
                         Appellee.

                             No. 4D20-1477

                           [October 28, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Kathleen Kroll, Judge; L.T. Case No. 50-2019-DP-000366-
XXXX-MB.

   Andrew A. Holness of the Law Offices of Andrew A. Holness, P.A., West
Palm Beach, for appellant.

  Andrew Feigenbaum, Children's Legal Services, West Palm Beach, for
appellee.

    Thomasina F. Moore, Statewide Director of Appeals, and Samantha C.
Valley, Senior Attorney, Statewide Guardian Ad Litem Office, Tallahassee,
for Guardian Ad Litem Program.

PER CURIAM.

   N.M., the father, appeals an order terminating his parental rights. We
find that the father’s arguments on appeal for reversal are meritless, and
we affirm the termination of his parental rights based on his constructive
consent.

   However, we remand to the trial court for correction of what the
Department of Children and Families concedes is a “scrivener’s error.” The
order on appeal states that certain facts supporting the termination of
parental rights, such as exposure of the child to substance misuse, sexual
abuse, and domestic violence, as well as the father’s sexual abuse of
another child, were “clearly and convincingly demonstrated through
testimony.” (Emphasis added.) There being no competent, substantial
testimony to support these facts, we remand for the trial court to correct
the judgment to reflect that termination was based on constructive
consent, not testimony, and to strike any portions of the order indicating
the contrary.

   Affirmed and remanded with instructions.

DAMOORGIAN, CIKLIN, JJ., and FRINK, KEATHAN, Associate Judge, concur.

                           *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                    2